Mr. Justice Thomas delivered the opinion of the court: Claimant is asking for a refund of $300.00 franchise tax erroneously paid the Secretary of State on July 25, 1930. Claimant is a non-resident corporation but did no business in Illinois during the year for which the tax was paid. Its report showed the total amount of its issued capital stock to be $7,000,000.00. The Secretary of State notified claimant that it had been assessed a franchise tax of $500.00 and claimant sent the money to pay the tax. Under the law claimant should have been taxed only $200.00. The mistake was made by the Secretary of State. It is stipulated that the excess tax ■ was paid by mistake and the error was not discovered until after the Secretary of State had turned the money into the State treasury. It is conceded by the Attorney General that the error was a mutual mistake of fact and that claimant is entitled to an award for the excess tax paid. Claimant is therefore allowed an award of $300.00.